FIRST AMENDED AND RESTATED PROMISSORY NOTE €98,094,875.00 October 1, 2008 Dallas, Texas FOR VALUE RECEIVED, the undersigned, Kronos Worldwide, Inc., a Delaware corporation, unconditionally promises to pay to the order of Kronos International, Inc., a corporation duly organized under the laws of the state of Delaware in the United States of America, with its seat of management and principal place of business in Germany, at its address Peschstraße 5, 51373 Leverkusen, Germany and offices in Dallas, Texas at 5reeway, Suite 1700, Dallas, Texas 75240-2697, in lawful money of the European Union, the principal sum of NINETY EIGHT MILLION NINETY FOUR
